DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claimed priority is not fully supported by the priority document, I particular for the higher values of the power density values.  Although the priority document SG 10201709922X supports values of 27.4, 32.4, and 34.7 Wm2, applied at a different differential pressure, it does not provides support for values higher than 34.7 W/m2, therefore, the priority claimed is a partial priority. Corrections to the claims is required to obtain a full priority.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 and dependent claims are incomplete, the claims include the limitations of Power Density at a pressure of 30 bar; however, the claim lack the feed and draw solutions used in the process when the Power density was measured, therefore it is not possible to compare with the prior art whether the conditions are equivalents, since this factor is based on the draw solution used under the same conditions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (2016/0121533) or Zhang et al further in view of CN 105797601, Kiguchi et al (2017/0266625), Revanur et al ( 2012/0080378), or Tang et al (U2014/0008291).  Zhang et al discloses a hollow fiber membrane having a support an inner layer of a polyamide made by interfacial polymerization; the support and polyamide are made by the same materials as in current claims 1, 14-16, and 17; the support thickness is from 10-1000 um and the polyamide thin film is from 1 to 10,000 nanometers (abstract, ).  The membrane is of high permeability, can be use in PRO processes, and has a power density rate of 24 W/m2 or higher at a pressure higher than 20 bar (paragraphs [0005]-[0015], [0020], and [0058], or entire disclosure).  The exact range in thickness and the specific range of power density are not specifically disclosed in this reference; however, the ranges in thickness of the membrane or support and thin film overlap the ranges claimed in this invention.  The skilled artisan at the time this invention was made would have been motivated to tailor the membrane thickness to a small range, e.g. of increasing membrane flux; increase operating pressure/concentration of the draw solution, depending of the solution to be treated, to increase the power density. The skilled artisan at the time this invention was made will be able to predict a higher power density, by increasing the pressure from 20 bar to 30 bar, to achieve the claimed results, e.g. power density higher than 20 W/m2, or higher than 24.0 W/m2.  
The support material as in claim 2 is disclosed (paragraph [0030]).

As to claims 6, 17, the PPO property of the membrane is disclosed (paragraph [0022], [0058]).
As to claim 3, the water permeability is disclosed (claim 3); by increasing the pressure or concentration of the draw solution, the skilled artisan at the time this invention was made can predict and increase higher than 3.5L/m2. Bar.
As t claim 5, based on the composition of the TFL of polyamide, a similar salt rejection can be obtained.
As to claims 7-10, the process of making the support is disclosed in  Zhang et al also disclose the process of making the membrane support (paragraphs [0030]-[0040]).  This reference use liquid non-solvents for the formation of pores in the PS membrane support; the use of salts for the pore formation of the membrane is known in the art, and the process of forming composite polyamide membranes from the same particular support and amine s is well-known in the art that the time this invention was made, as evidenced in the CN reference, US’625, US’378, and US’291 cited above which reference content is discussed in the record ( see foreign search report filed on 5/21/2020).  Therefore, using polysulfone material made from the processes known in the art and suggested for PRO membranes would have been obvious to one skilled in the ordinary art.  The use of salts as pore former is discussed in the references and known as equivalent to liquid pore solvents, for producing the porosity and pores of the support, and are considered alternative pore former for the polysulfone and other porous support membrane materials.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additionally cited art is directed to hollow fiber membrane s having a thin film of polyamide inside the membrane annulus and its properties for use in PRO processes.

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141. The examiner can normally be reached 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA M FORTUNA/               Primary Examiner, Art Unit 1779